Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the applicant’s communication received on 10/26/2022.

Restriction/Election Acknowledgement
The applicant’s election of Invention I, claims 1-3, without traverse in the communication received on 10/26/2022 is acknowledged. Accordingly, claims 4-7 are withdrawn. Claims 1-7 are pending.

Continuation
This application is a continuation application of U.S. application no. 16/511,449 filed on July 15, 2019, now U.S. Patent 11,392,931 ("Parent Application"). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2.

Information Disclosure Statement (IDS)
IDS received on 6/15/2022 is being considered by the examiner.


Specification/Claim Objection
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “card number information” and “card tagging method” in claim 1.
Claim 3 recites two acronyms, i.e., IC and NFC. The applicant is advised to replace IC and NFC with Integrated Circuit (IC) and Near Field Communication (NFC) respectively to avoid any confusions.
Claim 3 recitation of “a” in “a IC” should be replaced with “an”. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one module configure to store card number information and identification information of an empty card, and to perform a communication with a user terminal via a card tagging method” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The term “Empty card” is being interpreted as a lexicographer term as specified in paragraph [0039], i.e., “In this specification, an 'empty card' is a separate card distinguished from the user's real card, and is a card including a separate card number or an identification number (e.g., a serial number)”.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claim 1, the claim recites, in part, “at least one module configure to store card number information and identification information of an empty card, and to perform a communication with a user terminal via a card tagging method, wherein the identification information is separately stored in the empty card as a value connected to the card number information of the empty card”. The examiner find that the description of empty card can be found in Fig. 3 and its corresponding specification, mainly paragraphs [0084] – [0098]. Fig. 3 is depicted below:

    PNG
    media_image1.png
    607
    803
    media_image1.png
    Greyscale

The IC chip 110 is a metal chip disposed on the front surface of the empty card device and includes empty card data of the empty card device 100, i.e., an empty card number and empty card serial number, or the like (see paragraph [0086]). When making payment. The IC chip 110 contact s the POS device (see paragraph [0087]).
The empty card device may further include a magnetic field generation unit (see [0088]), a fingerprint recognition unit (see [0089]), a communication unit 120 that communicates with the virtual card number generating device 200 (i.e., user terminal) to provide empty card data (see Fig. 3; [0091]-[0092]), a control unit (see [0094] – [0097]), and a display unit (see [0094] – [0097]).
In light of the specification, the recited card number information and identification information of an empty card refer to an empty card number and empty card serial number. Here, the specification clearly explains that it is the IC chip 110 that stores the empty card number and the empty card serial number and that it is the communication module that is configured to perform a communication with a user terminal.
The claim is rejected as the claim allows the module to be one module instead of plurality of modules and since the specification does not disclose a single module that is configured to store card number information and identification information of an empty card and performs a communication with a user terminal.
Secondly, the claim clearly suggests that at least one module and the processor to be separate but included in the empty card device as the claim recites “An empty card device, comprising: at least one module … and a processor …” The claim is rejected as there is no support in the Specification that describes that the at least one module (i.e., IC Chip) and a processor that is separate from that of the IC Chip are included in the empty card device.
Furthermore, the claim is rejected as the specification does not disclose algorithm as to what card tagging method is and how this method is utilized in performing a communication with a user terminal. 
The dependent claims are rejected as they depend on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, the scope of the claim is unclear. Specifically, the claim recites “wherein the identification information is separately stored in the empty card as a value connected to the card number information of the empty card”. The examiner has reviewed the Specification, however, was not able find description of the identification information being store “separately”. Here, the scope of the claim is unclear as the claim nor the Specification does not provide basis of what it means for the identification information to be stored “separately” as it is clear reading from the Specification that the identification information is stored along with the card number information on the IC Chip (see paragraph [0086]).
Furthermore, the claim recites, in part, “the identification information is separately stored in the empty card as a value connected to the card number information of the empty card”. Here, the scope of the claim is unclear as one of ordinary skill would understand that the identification information and the card number information are non-functional descriptive material. However, the word “connect” suggests structural component(s).
The dependent claims are rejected as they depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,768,830 (“Jorgensen”) in view of US Patent Publication No. 20180039987 (“Molino”).
Per claim 1, Molino discloses an empty card device (see Fig. 4-Fig. 5D; col. 13, lines 55-66, chip card with proxy account number), comprising: 
at least one module configure to store card number information of an empty card (i.e., proxy account in col. 2, lines 13-21, Multiple proxy account numbers can be pre-loaded onto a device used for accessing the consolidated platform and the underlying source accounts, wherein each number can remain dormant or be activated to associate with one or more of the underlying source accounts; col. 13, lines 55-66, chip card … stored in the access device/chip card; col. 14, lines 5-29), and to perform a communication with a user terminal via a card tagging method (see col. 3, lines 54, single access device including near-field communication device; Fig. 5A-Fig. 5D and col. 4, lines 40-45; col 6, lines 45-52, RFID and any other means for transmitting account information; col. 14, lines 1-4, wireless communication as understood in the art); and 
a processor configure to transmit the identification information to the user terminal via the at least one module (see col. 3, lines 54, single access device including near-field communication device; Fig. 5A-Fig. 5D and col. 4, lines 40-45; col 6, lines 45-52, RFID and any other means for transmitting account information; col. 14, lines 1-4, wireless communication as understood in the art) so that the user terminal requests a user registration for the empty card to a server wherein the empty card is switched from the inactivated state to an activated state when the user registration for the empty card is completed wherein information included in the empty card is the same regardless of the switch between the inactive state and the active state (see col. 14, lines 50-59, proxy account numbers can be pre-loaded onto each access device, some numbers can be activated while some remain dormant on the access device … activating and/or deactivating the pre-loaded proxy account numbers to match the newly-amended underlying source accounts … customer only has to provide information about source accounts to be linked, and the set-up can be performed by the host entity).
Jorgensen does not specifically teach that one of the information stored by the at least one module is identification information of an empty card. 
Molino, however, teaches that it was known prior to the effective filing of claimed invention for the storage of the payment device to store serial number of the card and user information to be used for credit card payment (see ¶0023; ¶0040).
Hence, as Jorgensen generally teaches an access device comprising at least one module configured to store information, it would have been obvious to one of ordinary skill in the art before the effective filing of instant claim to include any known type of information related to the access device/card.
Furthermore, the at least one module of Jorgensen is sufficient in terms of art as the at least one module of Jorgensen is capable of storing any type of information.

The combination of Jorgensen and Molino does not specifically teach wherein the identification information is separately stored in the empty card as a value connected to the card number information of the empty card. 
The examiner finds that storing of information together or separately is a matter of design choice. For example, there are finite solution, i.e., store information together or separately, as long as the information are stored in the card. 
Hence, as the combination of Jorgensen and Molino teaches storing of card number information and identification information of an empty card, it would have been obvious to try any one of these finite aspects of storing, each of which had a reasonable expectation of success.

While the combination of Jorgensen and Molino teaches the processor is configured to transmit the identification information to the user terminal via at the at least one module as described above, the combination does not specifically teach that the specific intention of the transmission of the identification information, specifically so that the user terminal requests a user registration for the empty card to a server when tagging between the empty card and the user terminal is detected. The combination further does not specifically wherein the empty card is issued in an inactivated state to which the user is not assigned, wherein the user registration is completed by matching information of the user identified by the server to the card number information connected to the identification information while information of the user for the empty card is not stored in the server, wherein the identified user information is information on a user who performs a registration process for the empty card by logging in a service application installed in the user terminal.
However, the applicant is reminded that the intended use of the empty card nor description of user registration, how the card is issued, or the description of identified user information do not move distinguish over prior art as these descriptions do not further move to distinguish from the prior art structurally and the functions of the positively recited structures, i.e., one or more modules and the processor.

As per claim 2, the combination of Jorgensen and Molino does not teach wherein the card number information and the identification information are assigned when the empty card is manufactured. 
However, the description does not further move to distinguish over prior art as the description does not affect the one or more modules and the processor both structurally and functionally.

As per claim 3, the combination of Jorgensen and Molino teaches wherein the at least one module includes an IC module and an NFC module (see col. 3, lines 55-60, near-field communication device; col. 13, lines 45-50, chip cards/smart cards; col. 13, lines 55-67, chip card).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20020116330 A1 discloses magnetic strips that stores serial number and other data and updating of the data;
US 20140172700 A1 discloses a smart card that a user purchases for pairing with their virtual wallet stored in a cloud. The pairing involves use of serial number on the smart card.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S KIM/Primary Examiner, Art Unit 3685